EXHIBIT 13 Cracker Barrel Old Country Store, Inc. Selected Financial Data (Dollars in thousands except percentages and share data) For each of the fiscal years ended July 30, 2010(a) July 31, 2009(b)(c) August 1, 2008(c)(d) August 3, 2007(c)(e)(f) July 28, 2006(c)(g) Selected Income Statement Data: Total revenue $ Income from continuing operations (Loss) income from discontinued operations, net of tax ) Net income Basic net income per share: Income from continuing operations (Loss) income from discontinued operations, net of tax Net income per share Diluted net income per share: Income from continuing operations (Loss) income from discontinued operations, net of tax Net income per share Dividends declared per share(h) $ Dividends paid per share $ As Percent of Total Revenue: Cost of goods sold % Labor and related expenses Impairment and store closing charges Other store operating expenses Store operating income General and administrative expenses Operating income Income before income taxes Selected Balance Sheet Data: Working capital (deficit)(i) $ ) $ ) $ ) $ ) $ ) Current assets from discontinued operations Total assets Long-term debt Interest rate swap liability Other long-term obligations(j) Shareholders’ equity Selected Cash Flow Data: Purchase of property and equipment,net of insurance recoveries, from continuing operations $ Share repurchases Selected Other Data: Common shares outstanding at end of year Cracker Barrel stores open at end of year Average Unit Volumes(k): Cracker Barrel restaurant $ Cracker Barrel retail Comparable Store Sales (l): Period to period increase (decrease)in comparable store sales: Cracker Barrel restaurant % )% % % )% Cracker Barrel retail ) Memo: Number of Cracker Barrel stores in comparable base (a) Includes charges of $2,800 before taxes for impairment and store closing charges from continuing operations. (b) Includes impairment charges of $2,088 before taxes.We completed sale-leaseback transactions involving 15 of our stores and our retail distribution center in the fourth quarter of fiscal 2009 (see Note 10 to the Consolidated Financial Statements).Net proceeds from the sale-leaseback transactions together with excess cash flow from operations were used to pay down $142,759 of long-term debt. (c) Logan’s Roadhouse, Inc. was divested in fiscal 2007 and is presented as a discontinued operation. (d) Includes charges of $877 before taxes for impairment and store closing charges from continuing operations. (e) Fiscal 2007 consisted of 53 weeks while all other periods presented consisted of 52 weeks. The estimated impact of the additional week was to increase consolidated fiscal 2007 results as follows: total revenue, $46,283; store operating income, 0.1% of total revenue; operating income, 0.2% of total revenue; income from continuing operations, 0.1% of total revenue; and diluted income from continuing operations per share, $0.14. (f) We repurchased 8,774,430 common shares and redeemed our zero-coupon convertible notes. (g) Includes charges of $5,369 before taxes for impairment and store closing charges from continuing operations.We repurchased 16,750,000 common shares. (h) On September 23, 2010, our Board of Directors declared a dividend of $0.22 per share payable on November 5, 2010 to shareholders of record on October 15, 2010. (i) Working capital (deficit) excludes discontinued operations. (j) The increase in other long-term obligations in fiscal 2008 as compared to prior years is primarily due to the adoption of accounting guidance for uncertain tax positions.The liability for uncertain tax positions is included in other long-term obligations beginning in fiscal 2008; in prior years, the liability was included in income taxes payable as a current liability. (k) Average unit volumes include sales of all stores.Fiscal 2007 includes a 53rd week while all other periods presented consist of 52 weeks. (l) Comparable store sales consist of sales of stores open at least six full quarters at the beginning of the year; and are measured on comparable calendar weeks. MARKET PRICE AND DIVIDEND INFORMATION The following table indicates the high and low sales prices of our common stock, as reported by The Nasdaq Global Market, and dividends paid for the quarters indicated. Fiscal Year 2010 Fiscal Year 2009 Prices Dividends Paid Prices Dividends Paid High Low High Low First Second Third Fourth 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following Management’s Discussion and Analysis of Financial Condition and Results of Operations (“MD&A”) provides information which management believes is relevant to an assessment and understanding of our consolidated results of operations and financial condition.MD&A should be read in conjunction with the Consolidated Financial Statements and notes thereto.Readers also should carefully review the information presented under the section entitled “Risk Factors” in our Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) and other cautionary statements in this report.All dollar amounts reported or discussed in this MD&A are shown in thousands.References in MD&A to a year or quarter are to our fiscal year or quarter unless otherwise noted. This overview summarizes the MD&A, which includes the following sections: · Executive Overview – a general description of our business, the restaurant industry and our key performance indicators. · Results of Operations – an analysis of our consolidated statements of income for the three years presented in our Consolidated Financial Statements. · Liquidity and Capital Resources – an analysis of our primary sources of liquidity, capital expenditures and material commitments. · Critical Accounting Estimates – a discussion of accounting policies that require critical judgments and estimates. EXECUTIVE OVERVIEW Cracker Barrel Old Country Store, Inc. (the “Company,” “our” or “we”) is a publicly traded (Nasdaq: CBRL) company that, through certain subsidiaries, is engaged in the operation and development of the Cracker Barrel Old Country Store® (“Cracker Barrel”) restaurant and retail concept.As of September 21, 2010, the Company operated 595 Cracker Barrel restaurants and gift shops located in 41 states.The restaurants serve breakfast, lunch and dinner.The retail area offers a variety of decorative and functional items specializing in rocking chairs, holiday gifts, toys, apparel and foods. Restaurant Industry Our stores operate in the full-service segment of the restaurant industry in the United States.The restaurant business is highly competitive with respect to quality, variety and price of the food products offered.The restaurant business is often affected by changes in consumer taste; national, regional or local economic conditions; demographic trends; traffic patterns; the type, number and location of competing restaurants; and consumers’ discretionary purchasing power.There are many segments within the restaurant industry which often overlap and provide competition for widely diverse restaurant concepts.Competition also exists in securing prime real estate locations for new restaurants, in hiring qualified employees, in advertising, in the attractiveness of facilities and with competitors having similar menu offerings or convenience. Additionally, economic, seasonal and weather conditions affect the restaurant business.Adverse economic conditions affect consumer discretionary income and dining habits.Historically, interstate tourist traffic and the propensity to dine out have been much higher during the summer months, thereby contributing to higher profits in our fourth quarter.Retail sales, which are made substantially to our restaurant guests, are strongest in the second quarter, which includes the Christmas holiday shopping season.Severe weather also affects restaurant and retail sales adversely from time to time. Key Performance Indicators Management uses a number of key performance measures to evaluate our operational and financial performance, including the following: Comparable store sales and restaurant guest traffic consist of sales and calculated number of guests, respectively, of stores open at least six full quarters at the beginning of the year and are measured on comparable calendar weeks.This measure highlights performance of existing stores because it excludes the impact of new store openings. 3 Percentage of retail sales to total sales indicates the relative proportion of spending by guests on retail product at our stores and helps identify overall effectiveness of our retail operations.Management uses this measure to analyze a store’s ability to convert restaurant traffic into retail sales since we believe that the substantial majority of our retail guests are also guests in our restaurants. Average check per person is an indicator which management uses to analyze the dollars spent in our stores per guest on restaurant purchases.This measure aids management in identifying trends in guest preferences as well as the effectiveness of menu price increases and other menu changes. Store operating marginsare defined as total revenue less cost of goods sold, labor and other related expenses and other store operating expenses, all as a percent of total revenue.Management uses this indicator as a primary measure of operating profitability. RESULTS OF OPERATIONS The following table highlights operating results over the past three years: Period to Period Relationship to Total Revenue Increase (Decrease) vs 2009 vs 2008 Total revenue % % % 2
